Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee
set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an
Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114,
and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission
filed on 09 March 2021 has been entered.

Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Ackerman on 30 October 2020.

The application has been amended as follows:

IN THE CLAIMS:
The claim listing has been amended to read as follows:

Claim 1.  (Currently amended)  A perpendicular magnetic recording (PMR) writer with a spin torque reversal assisted magnetic recording (STRAMR) structure, comprising:
(a)  a main pole (MP) that is configured to generate a magnetic (write) field which is directed through a pole tip at an air bearing surface (ABS), and a write gap (WG) field flux in a down-track direction from a MP trailing side across the WG and a spin torque oscillator (STO) device into a trailing shield (TS);
(b)  the trailing shield (TS) with a side at the ABS, and a bottom surface facing the MP; and
(c)  the STO device, comprising:
(1)  a first spin polarization layer (SP1) that adjoins the MP trailing side, and a second spin polarization layer (SP2) that contacts the TS bottom surface;
(2)  first and second spin preserving layers (SPRL1 and SPRL2), wherein SPRL1 adjoins the SP1 on a side opposite to the MP trailing side, and SPRL2 contacts the SP2 on a side opposite to the TS bottom surface; and
(3)  a field generation layer (FGL) formed between SPRL1 and SPRL2, and having a front side at the ABS and a backside at a height (h2), and with a magnetization pointing substantially in the direction of the WG field flux in the absence of an applied current, and wherein the STO device is configured so that when a current (1a) of sufficient magnitude from a direct current (dc) source is applied from the MP trailing side across the SP1 and SPRL1 to the FGL and b) from the dc source is applied from the TS bottom surface across the SP2 and SPRL2 to the FGL and returns through the lead to the dc source, the SP1 and SP2 exert an additive spin torque on the FGL to cause a FGL precessional state that produces one or both of a radio frequency field on a magnetic medium to reduce a write field needed to switch a bit magnetization therein, and flips the FGL magnetization to a direction substantially antiparallel to the WG field flux thereby increasing reluctance in the WG, which enhances the write field.

Claim 2.  (Original)  The PMR writer of claim 1 wherein each of the SP1, SP2, and the FGL is a single layer or multilayer that is one or more of Co, Fe, Ni, or alloys thereof including CoFe, NiFe, and CoFeNi, or alloys with B, Pt, Pd, Ru, or Cr, or laminates of one or more of Co, Fe, and Ni with Pt or Pd.

Claim 3.  (Original)  The PMR writer of claim 1 wherein each of SPRL1 and SPRL2 is Cu, Ag, or Au, or an alloy thereof with Cr or Mo.

Claim 4.  (Original)  The PMR writer of claim 1 wherein each of the SP1, SP2, SPRL1, and SPRL2 has a front side at the ABS and a backside at height h where h < h2.

Claim 5.  (Original)  The PMR writer of claim 4 wherein height h is equal to a TS throat height.



Claim 7.  (Original)  The PMR writer of claim 6 wherein the FGL has a top surface facing the TS, and a bottom surface facing the MP, and wherein the FGL top and bottom surfaces are substantially conformal to the MP trailing side and MP top surface.

Claim 8.  (Currently amended)  The PMR writer of claim 1 wherein the FGL has a configuration wherein a first FGL sub-layer (FLG1) contacts the SPRL1, a second FGL sub-layer (FGL2) adjoins the SPRL2, and there is a non-spin preserving layer between FGL1 and FGL2 to enable a FGL1 magnetization to be switched independently from a FGL2 magnetization when 1a is from the MP trailing side to FGL1, or 1b is from the TS bottom surface to FGL2, respectively.

Claim 9.  (Currently amended)  The PMR writer of claim 8 [[9]] wherein the non-spin preserving layer is one of Ta, W, Pt, Pd, Ir, Rh, Cr, or Ti.

Claim 10.  (Original)  The PMR writer of claim 1 wherein the MP has a MP tip at the ABS wherein an upper MP tip portion has a first width (w) substantially equal to a width of the STO device at the ABS, and a bottom MP tip portion having a second width (w1) at a top surface thereof where w1 > w.



Claim 12.  (Original)  The PMR writer of claim 8 wherein 1a is unequal to 1b.

Claim 13.  (original)  The PMR writer of claim 1 wherein h2 is from 50 nm to 1000 nm from the ABS.

Claim 14.  (Original)  A head gimbal assembly (HGA), comprising:
(a)  the PMR writer of claim 1; and
(b)  a suspension that elastically supports the PMR writer, wherein the suspension has a flexure to which the PMR writer is joined, a load beam with one end connected to the flexure, and a base plate connected to the other end of the load beam.

Claim 15.  (Original)  A magnetic recording apparatus, comprising:
(a)  the HGA of claim 14;
(b)  a magnetic recording medium positioned opposite to a slider on which the PMR writer is formed;
(c)  a spindle motor that rotates and drives the magnetic recording medium; and
(d)  a device that supports the slider, and that positions the slider relative to the magnetic recording medium.

Claims 16-21.  (Canceled).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688